UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5127


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KELZIN SQUIREWELL,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Margaret B. Seymour, District
Judge. (0:07-cr-00664-MBS-1)


Submitted:    September 30, 2009            Decided:   October 13, 2009


Before WILKINSON and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan M. Milling, MILLING LAW FIRM, LLC, Columbia, South
Carolina, for Appellant.      W. Walter Wilkins, United States
Attorney, Robert C. Jendron, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kelzin      Squirewell            appeals     his     jury     convictions        and

resulting       180-month        sentence         for     possession        a    firearm     by    a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006)

(“Count Two”); possession with intent to distribute five grams

or more of crack cocaine, a quantity of cocaine, and marijuana,

in   violation        of   21    U.S.C.         § 841   (2006)       (“Count      Three”);       and

possession of a firearm during and in furtherance of a drug

trafficking      crime,         in    violation         of    18     U.S.C.     § 924(c)(1)(A)

(2006) (“Count Four”).               Finding no reversible error, we affirm.

               Squirewell          first         argues       that     the       evidence        was

insufficient to sustain his convictions on the firearms counts –

Counts    Two    and       Four.          “In    reviewing     the     sufficiency          of   the

evidence following a conviction, this court views ‘the evidence

and the reasonable inferences to be drawn therefrom in the light

most favorable to the Government.’”                            United States v. Lomax,

293 F.3d    701,      705    (4th         Cir.    2002)      (quoting       United     States     v.

Burgos, 94 F.3d 849, 863 (4th Cir. 1996)).                                   This court “can

reverse    a    conviction           on    insufficiency           grounds      only   when      the

prosecution’s         failure         is    clear.”           United        States     v.    Moye,

454 F.3d       390,    394      (4th       Cir.    2006)      (internal         quotations       and

citation omitted).              Rather, a verdict will be sustained if “‘any

rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.’”                              Lomax, 293 F.3d at

                                                   2
705   (quoting         United       States       v.     Meyers,        280 F.3d      407,      415

(4th Cir. 2002)).

            In support of his first argument, Squirewell maintains

that the evidence was insufficient to establish his constructive

possession of the firearm found under the rear passenger seat of

his Ford Expedition.                “Constructive possession exists when the

defendant exercises, or has the power to exercise, dominion and

control    over    the    item,”       United         States     v.    Laughman,       618    F.2d

1067, 1077 (4th Cir. 1980), and has knowledge of the item’s

presence.     United States v. Bell, 954 F.2d 232, 235 (4th Cir.

1992),    overruled       on    other       grounds,        Burgos,      94   F.3d     at     862.

“Knowledge may be inferred from possession, that is, dominion

and   control     over        the    area    where         the   contraband       is    found.”

United States v. Lochan, 674 F.2d 960, 966 (1st Cir. 1982).

            The evidence, viewed in the light most favorable to

the   Government,         was       sufficient             to    establish     Squirewell’s

constructive possession of the firearm.                           Squirewell, who was a

co-owner of the vehicle, had access to the vehicle and retrieved

the electronic door opener when officers asked to search the

vehicle.     Rather than open the driver’s door, Squirewell went

immediately       to    the    passenger         door      on    the    driver’s       side    and

announced     that       there       was     a       gun    in    the    vehicle.             From

Squirewell’s vantage point, the firearm was not visible as the

gun could only be seen if an observer bent over and looked under

                                                 3
the     seat.              These        circumstances             adequately          established

Squirewell’s       knowledge           of    the     firearm.          Moreover,       Squirewell

admitted that he had purchased drugs found in a cigar box next

to    the   firearm         sometime         during       the    early      morning        hours   of

February 8, 2008.                 The jury could infer from this fact that

Squirewell had placed both the drugs and the gun under the seat

or, at the least, that Squirewell was aware of the firearm when

he    hid   the    drugs         in    the    same        location.           Accordingly,         the

evidence was sufficient to sustain Squirewell’s conviction on

Count Two.

             Squirewell               also        argues        that     the      evidence         was

insufficient       to       sustain         his    conviction          on     Count    Four.       To

establish a violation of § 924(c), the Government must prove

that the firearm “furthered, advanced or helped forward a drug

trafficking crime.”               Lomax, 293 F.3d at 705.                   Factors that might

lead a reasonable trier of fact to conclude that the requisite

nexus existed between the firearm and the drug offense include:

(1)   the   type       of    drug      activity          that    is    being      conducted;       (2)

accessibility         of     the      firearm;          (3)     the    type      of   weapon;      (4)

whether     the    gun      is     loaded;         (5)     proximity        to    drugs     or   drug

profits; and (6) the time and circumstances under which the gun

is found.       Id.

             Here,          the       evidence           was     sufficient           to    sustain

Squirewell’s          § 924(c)         conviction.              The    Government          presented

                                                    4
evidence that Squirewell constructively possessed the firearm.

The types and amounts of the various drugs found in the cigar

box   in    Squirewell’s       vehicle    indicated       that   Squirewell    was   a

dealer, and Squirewell admitted that the cocaine in the cigar

box was what remained after selling approximately two ounces.

The gun was discovered on the same day that Squirewell admitted

to purchasing four ounces of cocaine and selling two of those

ounces, and the gun was in such close proximity to the cigar box

that it was touching the box.              This evidence was sufficient for

a rational fact finder to have found the essential elements of

§ 924(c) beyond a reasonable doubt.

                Finally,   Squirewell      argues    that    the    district    court

erred      in   imposing   a    consecutive    five-year         mandatory    minimum

sentence based on his conviction on Count Four.                        We review for

plain error because Squirewell failed to object below.                         United

States v. Olano, 507 U.S. 725, 732 (1993).                   Plain error requires

a finding that:        (1) there was error; (2) the error was “plain;”

and (3) the error affected his substantial rights.                      Id.    If the

three elements of this standard are met, this court may still

exercise its discretion to notice the error only “if the error

seriously        affect[s]      the      fairness,        integrity,     or    public

reputation of judicial proceedings.”                Id.

                Section 924(c)(1)(A), in relevant part, provides for a

mandatory minimum sentencing schedule, “[e]xcept to the extent

                                           5
that a greater minimum sentence is otherwise provided by this

subsection or any other provision of law . . .”                       In light of

this clause, Squirewell argues that the district court erred in

imposing the five-year sentence because he was already subject

to a ten-year mandatory minimum sentence due to his conviction

on   Count    Three      and   a   prior        drug   distribution       conviction.

Squirewell concedes, however, that the argument he advances was

rejected by this court in United States v. Studifin, 240 F.3d

415 (4th Cir. 2001).           Accordingly, the district court did not

err in imposing a five-year consecutive sentence.

             We    therefore       affirm       Squirewell’s    convictions        and

sentence.         We   dispense    with   oral     argument    as   the    facts   and

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            6